DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the initial filing on 12/08/2020. Claims 1-18 are currently pending and have been considered below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10863528 (Elliott et al). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 is broader in scope and thus encompasses the subject of conflicting claim 1. Conflicting claim 1 doesn’t require the ‘wherein the plurality of reception definitions have differing numbers of fields,’ and ‘process data at the indicated reception start time for the indicated reception duration and at the assigned frequencies’ of instant claim 1, but nevertheless encompasses the conflicting claim because the conflicting claim is open to include plurality of reception definitions have differing numbers of fields, and process data at the indicated reception start time for the indicated reception duration and at the assigned frequencies.
Regarding claim 1, the table below shows that claim 1 of the patent contains the elements of claim 1 of the instant application, and therefore, is an obvious variant thereof.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. US 10863528 (Elliott et al), since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  
Instant Application 17114624
Patent No. 10863528
1. A wireless device comprising:

a transceiver; and a processor operatively coupled to the transceiver, wherein:

the transceiver and the processor are configured to receive scheduling information at predetermined time intervals from a wireless node of a plurality of wireless nodes in a wireless network,

 the scheduling information including a plurality of reception definitions,
 
wherein the plurality of reception definitions have differing numbers of fields, 

wherein each reception definition of the plurality of reception definitions includes an indication of a reception start time,

 an indication of a reception duration, and an indication of assigned frequencies,

and wherein each reception definition is derived from a wireless device identification associated with that reception definition;

and the transceiver and the processor are further configured to, in response information in the fields of one of the reception definitions, 

receive and process data at the indicated reception start time for the indicated reception duration and at the assigned frequencies from the wireless node.
1. A wireless device comprising:

a transceiver; and a processor, wherein:


the transceiver and the processor are configured to receive scheduling information at a predetermined time interval from a wireless node of a plurality of wireless nodes in a wireless network,

the scheduling information including a plurality of reception definitions,




wherein each reception definition of the plurality of reception definitions indicates a reception start time,

 a variable reception duration, and assigned frequency information,

wherein each reception definition is derived from a wireless device identification associated with each of the reception definitions;

and the transceiver and the processor are further configured to receive data from the wireless node associated with at least one of the plurality of reception definitions.


Instant claim 3 and patent claim 1 correspond except it does not require the scheduling information is received periodically and the wireless device sleeps between the periodically received scheduling information. However, the conflicting claim is open to include scheduling information is received periodically and the wireless device sleeps between the periodically received scheduling information.
Instant claim 4 and patent claim 1 correspond except it does not require the processor and the transceiver are further configured to receive transmission scheduling information from the wireless node for the wireless device to transmit to another wireless device. However, the conflicting claim is open to include processor and the transceiver are further configured to receive transmission scheduling information from the wireless node for the wireless device to transmit to another wireless device.
Instant claim 5 and patent claim 1 correspond except it does not require the processor and the transceiver are further configured to transmit to another wireless device based on the received transmission scheduling information. However, the conflicting claim is open to include processor and the transceiver are further configured to transmit to another wireless device based on the received transmission scheduling information.
Instant claim 6 and patent claim 1 correspond except it does not require the transmission to the other wireless device includes sensor data. However, the conflicting claim is open to include transmission to the other wireless device includes sensor data.

Instant claim 8 and patent claim 1 correspond except it does not require the indication of assigned frequencies includes an indication of a carrier frequency. However, the conflicting claim is open to include the indication of assigned frequencies includes an indication of a carrier frequency.
Instant claim 9 and patent claim 1 correspond except it does not require each reception definition includes an error correction field. However, the conflicting claim is open to include each reception definition includes an error correction field.
Instant claims 10 from patent claim 1 by reciting a different statutory class, however it is well understood in the art for a system to perform the steps of a method.
Therefore, given the method recited in patent claim 10, it is considered that it would have been obvious to have the device (system) of Instant claim 1 in order to perform the steps of the method contained in patent claim 10. Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include a processor in the system of the instant claim 1 for the purpose of performing the steps of the method taught in patent claim 10.
Instant claim 11 and patent claim 8 correspond except it does not require the received and processed data was received using frequency hopping. However, the conflicting claim is open to include processing data using frequency hopping.
Instant claim 12 and patent claim 8 correspond except it does not require the scheduling information is received periodically and the wireless device sleeps between the periodically 
Instant claim 13 and patent claim 8 correspond except it does not require the processor and the transceiver are further configured to receive transmission scheduling information from the wireless node for the wireless device to transmit to another wireless device. However, the conflicting claim is open to include processor and the transceiver are further configured to receive transmission scheduling information from the wireless node for the wireless device to transmit to another wireless device.
Instant claim 14 and patent claim 8 correspond except it does not require the processor and the transceiver are further configured to transmit to another wireless device based on the received transmission scheduling information. However, the conflicting claim is open to include processor and the transceiver are further configured to transmit to another wireless device based on the received transmission scheduling information.
Instant claim 15 and patent claim 8 correspond except it does not require the transmission to the other wireless device includes sensor data. However, the conflicting claim is open to include transmission to the other wireless device includes sensor data.
Instant claim 16 and patent claim 8 correspond except it does not require the scheduling information includes transmission scheduling data in addition to the plurality of reception definitions. However, the conflicting claim is open to include the scheduling information includes transmission scheduling data in addition to the plurality of reception definitions.
Instant claim 17 and patent claim 8 correspond except it does not require the indication of assigned frequencies includes an indication of a carrier frequency. However, the conflicting 
Instant claim 18 and patent claim 8 correspond except it does not require each reception definition includes an error correction field. However, the conflicting claim is open to include each reception definition includes an error correction field.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agre et al  (6,208,247) in view of  Balakrishnan et al (US 7035240).
Regarding claim 1, Agre discloses a wireless device (Abstract: line 1, “wireless sensing stations," thus, a wireless devices) comprising:
a transceiver (Figure 3, # 22);
and a processor (Figure 3, # 20), wherein:
the transceiver and the processor are configured to receive scheduling information at a predetermined time interval from a wireless node of a plurality of wireless nodes in a wireless network (col. 9, lines 13-21, note the handling of tasks to include scheduling; col. 9, lines 43-46, notes actions to warn other nodes, reads on the devices in relation to the node, or related to a networking device), the scheduling information including a plurality of reception definitions (col. 9, lines 13-21, note the handling of tasks to include scheduling; col. 9, lines 43-46, notes actions to warn other nodes, reads on the including reception definitions), wherein each reception definition indicates a reception start time (col. 9, lines 13-21, note the handling of tasks to include scheduling), a reception duration (col. 10, ll. 33-24, setting up a time, col. 10, lines 33-
and the transceiver and the processor are further configured to receive data associated with at least one of the reception definitions, in response information in the fields of one of the reception definitions,  process data at the indicated reception start time for the indicated reception duration (col. 9, lines 13-21, note the handling of tasks to include scheduling; the microprocessor 20 might consult a pre-stored schedule for initial time slot activity scheduling information; col. 10, ll. 30-32,  Referring again to FIG. 7, after initialization 85 the microprocessor 20 forms a schedule (86), then sets transceiver 12 to listen for the frame synch slice 95a. When frame synch slice 95a is received the microprocessor 20 sets an internal timer to and commences the appropriate activity according to its schedule (86)).
Agre does not expressly disclose assigned frequency information process data at the indicated reception start time at the assigned frequencies.
However, in a similar endeavor of a plurality of nodes that collect and transmit data in a set of clusters, Balakrishnan discloses frequency information provided (col. 14, ll. In step 530, the cluster-head sets up a Time Division Multiple Access (TDMA) schedule and transmits this schedule to the nodes 110 in the cluster 112).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention  was made to modify the system of Agre with the mechanisms of Balakrishnan to include frequency information in the schedule of Agre in order to ensure that there are no 
Regarding claim 2, in the obvious combination, Agre discloses the wireless device of claim 1, wherein the received and processed data was received using frequency hopping (col. 3, ll. 1-4,  he design also conserves energy by fully utilizing the large number of nodes and low powered short range multi-hop communication in a web-like network).
Regarding claim 3, in the obvious combination, Agre wireless device of claim 2, wherein the scheduling information is received periodically and the wireless device sleeps between the periodically received scheduling information (col. 9, lines 13-21, note the handling of tasks to include scheduling; col. 9, lines 43-46, notes actions to warn other nodes, reads on the including reception definitions; circuits which are not required to be active during a time window are held in an inactive "sleep mode" so as to conserve energy, col. 3, ll. 4-9).
Regarding claim 4, in the obvious combination, Agre wireless device of claim 1, wherein the processor and the transceiver are further configured to receive transmission scheduling information from the wireless node for the wireless device to transmit to another wireless device (col. 9, lines 13-21, note the handling of tasks to include scheduling; the microprocessor 20 might consult a pre-stored schedule for initial time slot activity scheduling information; col. 10, ll. 30-32,  Referring again to FIG. 7, after initialization 85 the microprocessor 20 forms a schedule (86), then sets transceiver 12 to listen for the frame synch slice 95a. When frame synch slice 95a is received the microprocessor 20 sets an internal timer to and commences the appropriate activity according to its schedule (86)).
Regarding claim 5, in the obvious combination, Agre wireless device of claim 1, wherein the processor and the transceiver are further configured to transmit to another wireless device based on the received transmission scheduling information (col. 10, ll. 30-35, after initialization 85 the microprocessor 20 forms a schedule (86), then sets transceiver 12 to listen for the frame synch slice 95a. When frame synch slice 95a is received the microprocessor 20 sets an internal timer to and commences the appropriate activity according to its schedule (86)).
Regarding claim 6, in the obvious combination, Agre wireless device of claim 1, wherein the transmission to the other wireless device includes sensor data (col. 3, ll. 14-19, The sensor or sensors may be of several types, such as seismic, acoustic, infrared, thermal, optical, magnetic or mechanical (for example, an accelerometer). The invention includes realizations of micro-seismic and micro-infrared sensors, but other sensors could also be used, as long as they consume low power and are small).
Regarding claim 7, in the obvious combination, Agre wherein the scheduling information includes transmission scheduling data in addition to the plurality of reception definitions (Figure 8, schedules node activities (data), scheduling in repeated time frames).
Regarding claim 8, in the obvious combination, Agre discloses wherein the indication of assigned frequencies includes an indication of a carrier frequency (Figure 6, each channel determines the shape, bandwidth, and center frequency of the resulting filter function).
Regarding claim 9, in the obvious combination, Agre discloses the wireless device of claim 1, wherein each reception definition includes an error correction field (col. 7, ll. 57-61).  
Claim 10 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. 
Claim 11 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 12 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Claim 13 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
Claim 14 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Claim 15 contains subject matter similar to claim 6, and thus, is rejected under similar rationale.
Claim 16 contains subject matter similar to claim 7, and thus, is rejected under similar rationale.
.
Allowable Subject Matter
Claims 1-18 would be allowable upon overcoming the rejection above and upon receipt of a proper and approved Terminal Disclaimer to overcome the rejection(s) under nonstatutory obviousness-type double patenting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20050215280 to Twitchell: Wireless transceiver  includes a low power radio frequency  component  that powers down to conserve energy and powers up in response to a signal.
7,653394 to McMillin: Each of the nodes comprises a transceiver receiving a message on the reference frequency from another node and transmitting the received message on the reference frequency to a subsequent node, and a controller controlling operation of the transceiver to receive the message transmitted by another node and to transmit the received message to a subsequent node. 
6385174 to Li: A tier typically includes clusters or cells each including a plurality of communication nodes or cluster members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/ Primary Examiner, Art Unit 2644